NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER MALDONADO MARTINEZ,                      No.    18-70206

                Petitioner,                     Agency No. A095-300-405

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Javier Maldonado Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen based on

ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Mohammed v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Maldonado Martinez’s

motion to reopen as untimely where his motion was filed nearly ten years after the

IJ’s November 26, 2007, in absentia removal order, see 8 C.F.R. § 1003.2(c)(2),

and Maldonado Martinez failed to establish the due diligence required to warrant

tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir.

2011) (equitable tolling is available to a petitioner who is prevented from filing

because of deception, fraud or error, and exercised due diligence in discovering

such circumstances).

      Maldonado Martinez has not shown a legal or constitutional error behind the

BIA’s decision denying his motion to reopen sua sponte. See Bonilla v. Lynch, 840

F.3d 575, 588 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-70206